Exhibit 10.4


RESTRICTED STOCK AGREEMENT
MEMORANDUM OF AGREEMENT (this “Agreement”) made as of the 5th day of September,
2018.
BETWEEN:
 
 
 
KINGSWAY FINANCIAL SERVICES INC., 
incorporated pursuant to the laws of the Province of
Ontario
 
(hereinafter called the “Corporation”)
 
 
 
OF THE FIRST PART
 
- and -
 
 
John Taylor M. Fitzgerald 
(hereinafter called the “Participant”)
 
 
 
OF THE SECOND PART
 
 
 

WHEREAS, the Corporation has established the Kingsway Financial Services Inc.
2013 Equity Incentive Plan, as amended from time to time (the “Plan”), to
attract, retain and motivate persons as officers and other employees of the
Corporation and its Subsidiaries and to advance the interests of the Corporation
by providing such persons with the opportunity to acquire an increased
proprietary interest in the Corporation pursuant to and in accordance with the
Plan;
WHEREAS, the Participant was previously granted 500,000 restricted stock units
of the Corporation (the “Original RSU Grant”) pursuant to that certain
Restricted Stock Unit Agreement, dated August 24, 2016, by and between the
Participant and the Corporation (the “Original Grant Agreement”);
WHEREAS, effective as of the execution and delivery of this Agreement, the
Original RSU Grant shall be cancelled and of no force or effect; and
WHEREAS, the Participant is an officer or employee of the Corporation, or one of
its Subsidiaries, and the Board of Directors of the Corporation has authorized
the granting to the Participant by the Corporation of 500,000 shares of
Restricted Stock pursuant to this Agreement.
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Corporation, it is agreed by and between the parties hereto
as follows:
1.
In this Agreement and in any amendments hereto, (a) words and phrases as used
herein shall have the same meaning as used in the Plan, and (b) the following
terms shall have the following meanings respectively:

“Cause” shall mean the Participant’s involuntary termination of employment by
the Corporation upon the occurrence of any of the following by the Participant: 
(i) an intentional act of fraud, embezzlement, theft, or any other illegal act
against the Corporation, any of which would constitute a felony; (ii) the
Participant’s improper disclosure or use of the


    1
DM_US 155078118-2.088627.0010

--------------------------------------------------------------------------------

Exhibit 10.4


Corporation’s confidential information but only where the Corporation has
established that such disclosure or use has financially and materially injured
the Corporation; or (iii) a material breach of the Participant’s duty of loyalty
to the Corporation but only where the Corporation has established that such
breach has financially and materially injured the Corporation.
“Constructive Resignation” shall mean the Participant’s voluntary termination of
employment by the Corporation as a result of the Participant’s habitual neglect
or gross negligence in the performance of the Participant’s duties and
responsibilities that has a material adverse effect on the business or financial
condition of the Corporation, after written notice from the Board setting forth
the facts in reasonable detail constituting habitual neglect or gross negligence
that the Participant does not cure within thirty (30) days of such notice.
“Constructive Termination” shall mean the voluntary termination of employment by
a Participant within forty-five (45) days following written notice to each
independent member of the Board of Directors setting forth in reasonable detail
the occurrence of any of the following events without the Participant’s written
consent that is not cured by the Corporation within thirty (30) days after such
notice: (i) any material diminution in job duties and responsibilities or the
imposition of job requirements materially inconsistent with Participant’s
position with the Corporation; (ii) a reduction in Participant’s then-current
base salary, other than an across-the-board reduction of no more than ten
percent (10%) in the base salary of all executive level employees, (iii) a
material reduction in the Participant’s annual incentive compensation
opportunities; or (iv) the Participant has established that he has been subject
to a hostile work environment.
“Disability” shall mean the inability of the Participant to continue employment
with the Corporation or a Subsidiary due to a long-term disability for which
benefits are claimed or received under an insurance plan established by the
Corporation or a Subsidiary.
2.
Subject to the terms and conditions hereinafter set out and those of the Plan,
the Corporation hereby grants to the Participant as of the date set forth above
(the “Date of Grant”) 500,000 shares of Restricted Stock (the “Restricted
Shares”). The Participant acknowledges and agrees that the Original RSU Grant
shall be terminated and of no force or effect as of the execution and delivery
of this Agreement.

3.
The Restricted Shares shall become fully vested, and the Restriction Period
shall lapse, as of March 28, 2024 if the Participant remains in continuous
employment with the Corporation through such anniversary.

4.
If the Participant’s employment with the Corporation terminates prior to March
28, 2024 for any reason other than Cause, (including for, but not limited to,
the following reasons: (i) the Participant’s death; (ii) a termination by the
Corporation due to the Participant’s Disability; (iii) the Constructive
Termination of Participant’s employment; or (iv) the Constructive Resignation of
the Participant) a prorated number of the Restricted Shares shall become vested,
based on the number of full months of employment completed between



    2
DM_US 155078118-2.088627.0010

--------------------------------------------------------------------------------

Exhibit 10.4


August 24, 2016, and the date of the termination of employment, and all other
Restricted Shares held by the Participant shall be forfeited.
5.
All of the Restricted Shares held by the Participant shall be forfeited in the
event the Participant’s employment with the Corporation terminates prior to
March 28, 2024 by the Corporation for Cause.

6.
During the Restriction Period, the Restricted Shares shall be held by a
custodian in book entry form with restrictions on such shares duly noted or,
alternatively, a certificate or certificates representing the Restricted Shares
shall be registered in the Participant’s name and may bear a legend, in addition
to any legend which may be required pursuant to the Plan, indicating that the
ownership of the Common Shares represented by such certificate is subject to the
restrictions, terms and conditions of the Plan and this Agreement. All such
certificates shall be deposited with the Corporation, together with stock powers
or other instruments of assignment (including a power of attorney), each
endorsed in blank with a guarantee of signature if deemed necessary or
appropriate, which would permit transfer to the Corporation for cancellation all
or a portion of the Restricted Shares in the event they are forfeited in whole
or in part. Upon termination of the Restriction Period, subject to the
Corporation’s right to require payment of any taxes in accordance with the Plan,
the restrictions shall be removed from the requisite number of any Common Shares
that are held in book entry form, and all certificates evidencing ownership of
the requisite number of Common Shares shall be delivered to the Participant.

7.
The Participant shall have all rights as a shareholder of the Corporation,
including, but not limited to, the right to receive dividends and the right to
participate in any capital adjustment applicable to all holders of Common
Shares; provided, however, that (i) the Participant shall not be permitted to
vote the Restricted Shares until they have vested and (ii) any distribution with
respect to Common Shares shall be deposited with the Corporation and shall be
subject to the same restrictions as the Common Shares with respect to which such
distribution was made.

8.
Notwithstanding anything herein to the contrary, the underlying Common Shares
may not be sold in the United States unless a Registration Statement on Form S-8
under the United States Securities Act of 1933 is in effect with respect to the
Plan and the Common Shares issuable in connection with awards under the Plan.

9.
The Participant understands that the Participant is solely responsible for all
tax consequences to the Participant in connection with this award. The
Participant represents that the Participant has consulted with any tax
consultants the Participant deems advisable in connection with the award and
that the Participant is not relying on the Corporation for any tax advice. By
accepting this Agreement, the Participant acknowledges his or her understanding
that the Participant may file with the Internal Revenue Service an election
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”) (a “Section 83(b) Election”), not later than 30 days after the Date of
Grant, to include in the Participant’s gross income the Fair Market Value of the
unvested Common Shares subject to the award as of such date. Before filing a
Section 83(b) Election with the Internal Revenue



    3
DM_US 155078118-2.088627.0010

--------------------------------------------------------------------------------

Exhibit 10.4


Service, the Participant shall (i) notify the Corporation of such election by
delivering to the Corporation a copy of the fully-executed Section 83(b)
Election Form attached hereto as Exhibit A, and (ii) pay to the Corporation an
amount sufficient to satisfy any taxes or other amounts required by any
governmental authority to be withheld or paid over to such authority with
respect to such unvested shares. The Corporation agrees that when the
Participant is subject to withholding tax on W-2 of the Participant, the
Corporation will accept Restricted Shares (using the Fair Market Value of the
Common Shares calculated in accordance with the Plan) in an amount necessary to
fulfill the withholding obligations. The Participant agrees to transfer
Restricted Shares necessary to meet that obligation.
10.
Nothing in the Plan or herein confers upon the Participant any right to continue
in the employ of the Corporation or any Subsidiary or affect in any way the
right of the Corporation or any Subsidiary to terminate his employment at any
time; nor shall anything in the Plan or herein be deemed or construed to
constitute an agreement, or an expression of intent, on the part of the
Corporation or any Subsidiary to extend the employment of the Participant beyond
the time which he or she would normally be retired pursuant to the provisions of
any present or future retirement plan of the Corporation or any Subsidiary or
beyond the time at which he or she would otherwise be retired pursuant to the
provisions of any contract of employment with the Corporation or Subsidiary.

11.
Time shall be of the essence of this Agreement.

12.
The Restricted Shares granted hereby are personal to the Participant and,
subject to the provisions of the Plan, are non-assignable.

13.
This Agreement shall inure to the benefit of and be binding upon the
Corporation, its successors and assigns, and the Participant and his legal
personal representatives. This Agreement shall not be assignable by the
Participant or his legal personal representatives.

14.
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario. The provisions of this Restricted Stock Agreement shall
be interpreted in a manner not inconsistent with the provisions of the Plan.



[Signature Page Follows]



IN WITNESS WHEREOF this Agreement has been executed by the parties hereto.


    4
DM_US 155078118-2.088627.0010

--------------------------------------------------------------------------------

Exhibit 10.4


 
)
JOHN TAYLOR M. FITZGERALD
 
)
 
 
)
 
                                                   
)
                                                                     
Witness
 
 
 
)
 
 
)
 
 
)
KINGSWAY FINANCIAL SERVICES INC.
 
)
 
 
)
 
 
)
Per:                                                                
 
 
Name:
 
 
Title:
 
 
 





    5
DM_US 155078118-2.088627.0010

--------------------------------------------------------------------------------


Exhibit 10.4


EXHIBIT A -- SAMPLE 83(B) ELECTION
ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY
IN GROSS INCOME
IN YEAR OF TRANSFER UNDER CODE SECTION 83(b)
The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include the value of the property described below
in gross income in the year of transfer and supplies the following information
in accordance with the regulations promulgated thereunder:
1. The name, address and taxpayer identification number of the undersigned are:
[Name]
[Address]
[Social Security Number]


2. Description of the property with respect to which the election is being made:
[insert number of shares] common shares of Kingsway Financial Services Inc., an
Ontario corporation, granted to the undersigned as restricted stock.
3. The date on which the property was transferred is [insert grant date].
The taxable year to which this election relates is calendar year 2018
4. The nature of the restrictions to which the property is subject is:
If the employment of the undersigned terminates prior to a specified date, the
undersigned will forfeit the property transferred to the undersigned.
5. Fair market value:
The fair market value (determined without regard to any restrictions) of the
property with respect to which this election is being made was $[insert fair
market value of a share on grant date] per share at the time of transfer.
6. Amount paid for property:
The taxpayer has paid $0 for the property.
7. Furnishing statement to employer:
A copy of this statement has been furnished to Kingsway Financial Services Inc.


Dated: ________________
______________________________________


    6
DM_US 155078118-2.088627.0010